DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the heat sink and the forming roller have corresponding contact surfaced between which a gap is formed. It is unclear how two surfaced can be in contact with each other if there is a gap between the two surfaces. Thus, claims 5-9 cannot be examined at this time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO 2012169429, machine translation provided).  Regarding claims 1 and 16, Takahashi teaches a hot forming tool (2) comprising a rotating forming roller with a forming surface (figure 1, p.17 5th passage). Although a holder the rotating forming roller is explicitly disclosed, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the forming roller to be rotatably mounted on a holder, in order to support the forming roller in the arrangement shown in figure 1. Takahashi further teaches an intermediate layer (22) indirectly connected to the holder, wherein the intermediate layer has high thermal conductivity (p. 19 4th-5th passages), which makes it a heat sink. As can be seen in figure 9a, the forming roller is in thermal contact with the heat sink.  Takahashi further teaches the heat sink has a cooling device, such as cooling passage (24) so that process heat can be transferred from the forming roller to the heat sink (p. 19 3rd-4th passage).
Regarding claims 10 and 20, Takahashi further teaches the cooling device comprises a transmission channel (24) for fluid coolant (figure 9a).
Regarding claim 12, Takahashi teaches the heat sink comprises an upper segment (upper 22) and lower segment (lower 22) that are tightly connected to each other and between which a portion of the transmission channel runs (figure 9a).
Regarding claim 14, Takahashi teaches the heat sink comprises a copper alloy (p. 12 4th passage).
Claims 1, 3, 10, 12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inns et al. (3,934,997) in view of Edwards (4,325,726). Regarding claims 1, 15 and 16, Inns teaches a device for producing glass containers comprising a hot forming tool, the tool comprising a forming roller (16, 50) with a forming surface and a holder, the forming roller being rotatably mounted on the holder (col. 1 lines 28-31, col. 2 lines 16-20, col. 3 lines 39-49, figures 2-7).  Inns further teaches a cooling system provided to the forming roller (col. 4 lines 31-36), but doesn’t specify a heat sink. Edwards teaches a hot forming tool (2b, 3b) with a forming surface and a holder (col. 4 lines 40-45, 54-57). Edwards further teaches a cooling system for the hot forming tool, wherein the forming tool comprises a hollow support (2c, 3c) connected to the holder (col. 4 lines 1-6), wherein the forming tool is in thermal contact with the hollow support (figure 3), and the hollow support has a cooling device (col. 3 lines 65-68, figure 5).  Although the hollow support is not specified as a heat sink, it essentially functions as one, as the forming tool is exposed to the elevated temperature for shaping the glass article (col. 2 lines 7-13) and is provided with an internal cooling device so that process heat can be transferred from the forming tool to the heat sink.  Accordingly, it would have been obvious to obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cooling arrangement comprising a heat sink and . 
Regarding claim 3, it would appear from figures 3 and 9, the holder (3e) of Edwards is a part of the heat sink 3c.
Regarding claims 10 and 20, Edwards further teach the cooling device comprises a transmission channel for a fluid coolant (col. 3 lines 65-68).
Regarding claim 12, Edwards teaches the heat sink (3c, 2c) comprises an upper segment (top half) and lower segment (lower half) that are tightly connected to each other and between which a portion of the transmission channel runs (dotted lines 2g, 3g, figure 3).
Claims 2, 4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inns et al. (3,934,997) in view of Edwards (4,325,726) as applied to claim 1 above, further in view of Glacki et al (2019/0144326).   Regarding claim 2, Inns doesn’t specify if the forming roller can be detached from the holder. Glacki also teaches a hot forming tool (1) with a forming surface and a holder ([0106], figures 6, 8). Glacki also teaches a hot forming roller with forming surface and connected to a holder ([0102]). Glacki further teaches providing for hot forming tools that are disconnected from the holder for easier replacement ([0122]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the forming roller of Inns to be detachably connected to the holder, so as to allow easy replacement of the part.
Regarding claims 4 and 10-11, Glacki further teaches a cooling system for the hot forming tool, wherein the forming tool comprises a heat sink (26) connected to the 
Regarding claim 17, heat sink 26 surrounds the holder shaft as shown in the following figure. Although a gap is not specified between the heat sink and the holder shaft, since both components are individual parts arranged next to each other, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a gap, even if infinitesimal, to exist between the two parts.
[AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (holder shaft)]
    PNG
    media_image1.png
    245
    367
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a heat sink for a forming roller comprising an upper segment and lower segment with sealing elements arranged between the segments. The heat sinks of Takahashi, Edwards and Glacki are all singular bodies and thus do not suggest inserting a sealing element within it.
The prior art also fails to suggest a heat sink arranged circumferentially around a holder for a forming roller, such that there is a gap filled with oil defined there between. It would appear the heat sinks of Takahashi, Edwards, and Glacki essentially abuts the holder, and thus cannot accommodate fluid oil.
Furthermore the prior art fails to suggest a heat sink having a corresponding contact surface area that is a quarter of the outer surface area of the forming roller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741